Citation Nr: 0810705	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  06-19 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel




INTRODUCTION

The veteran had active service from February 1946 to February 
1949 and from August 1949 to April 1953.  He died in January 
1990.  The appellant is his surviving spouse.  She appealed 
to the Board of Veterans' Appeals (Board) from a September 
2005 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  During his lifetime, the veteran did not establish 
service connection for any disabilities.

2.  The veteran died in January 1990, at the age of 61 years, 
due to arteriosclerotic heart disease.

3.  The veteran did not have arteriosclerotic heart disease 
during his military service or within one year after his 
discharge, and this ultimately terminal condition was 
unrelated to his service.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007), requires VA to assist a claimant in 
developing a claim, assuming the claimant has submitted a 
complete or substantially complete application for a VA 
benefit.  As part of this assistance, VA is required to 
notify the claimant of his/hers and VA's respective 
responsibilities in obtaining the supporting evidence to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that the 
claimant is to provide; (3) that VA will attempt to obtain; 
and (4) request that the claimant provide any evidence in his 
or her possession pertaining to the claim.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

Specifically with regards to a cause-of-death claim, in Hupp 
v. Nicholson, 21 Vet. 342, 352 (2007), the U.S. Court of 
Appeals for Veterans Claims (Court) held that for dependency 
and indemnity compensation (DIC) benefits, VCAA notice must 
include (1) a statement of the conditions, if any, for which 
the veteran was service connected at the time of his death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.



VCAA notice errors are presumed prejudicial unless VA shows 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By way of a letter dated in July 2005 and the May 2006 
Statement of the Case (SOC), the appellant was notified of 
the evidence not of record that was necessary to substantiate 
her cause-of-death claim.  She was told what information that 
she needed to provide and what information and evidence that 
VA would attempt to obtain for her.  Both the July 2005 VCAA 
letter and the May 2006 SOC provided detailed information as 
to the legal requirements that need to be met to obtain a 
service-connected benefit for cause of death.  The appellant 
also was, in essence, asked to submit all relevant evidence 
in her personal possession.  Consequently, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.

It equally deserves mentioning that, in an attachment to the 
May 2006 SOC, the appellant was apprised of the downstream 
disability rating and effective date elements of a service-
connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  And after providing that additional VCAA 
notice, there was no reason to go back and readjudicate her 
claim - such as in a supplemental SOC (SSOC), because there 
was no additional evidence to consider.  This is important to 
point out because the Federal Circuit Court recently held 
that a SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 07-7130 
(Fed. Cir. September 17, 2007) (Mayfield IV).

As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Cf. Medrano v. Nicholson, 21 
Vet. App. 165, 172 (2007) (indicating that where, after VA 
provides a content-compliant VCAA notice on all requisite 
notice elements - albeit in an untimely manner - and a 
claimant subsequently informs VA there is no further evidence 
to submit, the failure by the RO to conduct a subsequent 
readjudication is not prejudicial because the result of such 
a readjudication would be no different than the previous 
adjudication).

As for the duty to assist, the VCAA requires that VA make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  The RO made 
appropriate efforts to attempt to obtain all relevant 
evidence identified by the appellant.  All available service 
records and VA medical treatment records have been obtained.  
The death certificate also has been obtained.  The appellant 
has declined a hearing.  

There is no indication of any additional, relevant records 
that the RO failed to obtain.  For these reasons, the Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the claim.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claim.  Therefore, no 
further assistance to the appellant is required.  

In sum, the Board finds that the duty to notify and assist 
provisions of the VCAA have been fulfilled and that no 
further action is necessary under the mandate of the VCAA.



II.  Whether the Appellant is Entitled to Service 
Connection for the Cause of the Veteran's Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to his death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  See, too, the more general provisions - 38 U.S.C.A. 
§§ 1110, 1131 and 38 C.F.R. § 3.303(a).

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

If a chronic disorder such as cardiovascular disease is 
manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  This presumption, however, is 
rebuttable by probative evidence to the contrary  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  



Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  See 38 C.F.R. § 3.303(d).

The appellant attributes the veteran's death to his military 
service.  In her May 2006 substantive appeal (VA Form 9), she 
alleges his fatal heart disease was brought on by a "nervous 
condition" - emotional stress, caused by an accident that 
occurred during his time in service.  She says the physical 
problems caused by that accident limited his activities 
throughout his life, resulting in infrequent cardiovascular 
exercise, which in turn contributed to his death.

During his lifetime, the veteran did not establish service 
connection for any disabilities.  He died in January 1990, at 
the age of 61 years, due to arteriosclerotic heart disease.  
The death certificate does not contain any indication that 
the cause of his death was related to his military service.  
The Board also notes the death certificate does not contain 
any references to any conditions, physical or mental, which 
may have resulted from having been involved in an accident 
during his military service.

Other evidence of record for consideration includes the 
reports of the veteran's military separation examinations, 
for both periods of his service.  There also is a separation 
qualification record from his first period of service, from 
February 1946 to February 1949, indicating he had worked as a 
military policeman (MP) for 20 months.  



Regarding his first period of service, the February 1949 
report shows the veteran broke his left foot while stationed 
in Stuttgart, Germany.  It is possible he may have been 
involved in an accident where he broke this foot while 
carrying out his duties as a member of the military police.  
But other than the appellant's statements, the evidence of 
record does not contain any other documents such as service 
records or statements from the veteran, friends, physicians, 
VA or private, or from any other source, indicating he was 
involved in an accident while in service wherein he may have 
suffered extensive injuries.  

The appellant is competent to proclaim that she recalls the 
veteran telling her during their marriage that he had been 
involved in an accident during his military service.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  See also 
38 C.F.R. § 3.159(a)(2).  As a lay person, however, she does 
not have the necessary medical training and expertise to 
actually causally link his eventual death from 
arteriosclerotic heart disease to his purported inability to 
exercise, etc., because of the resulting physical disability 
he had from that accident - even were the Board to assume 
for the sake of argument that the accident occurred.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Records show the veteran suffered from a stroke in November 
1982, and that in response the RO granted him special monthly 
pension (SMP), a non-service connected disability benefit, in 
January 1983 based on his resulting need for regular aid and 
attendance.  The evidence of record contains documents 
addressing issues relating to the stroke such as his 
treatment in a nursing home and competency examination 
records from September 1986 and July 1988.  



But regarding his terminal heart disease, the evidence of 
record contains no competent medical opinion attributing his 
fatal heart disease in any way to his military service - 
including to physical disability and incapacity resulting 
from any accident he may have had during service.  The 
earliest medical evidence showing cardiovascular disease is 
from many years after service.  The Federal Circuit Court has 
held that a lapse of many years after the events in question 
during service and the initial manifestation of symptoms 
after service is probative evidence to be considered in 
deciding a service-connection claim.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

A document prepared by the Director of the Hillcrest Medical 
Nursing Institute that was received by the RO in January 1985 
discloses the veteran was admitted for various conditions - 
including cardiovascular disease and hypertension.  
Given the date of this document, the Board finds the veteran 
suffered from cardiovascular disease and hypertension 
conditions many years after service.  And there again is no 
indication either of these conditions was related to his 
military service.

The Board is not required to request a medical opinion to 
address this determinative issue of causation.  The Federal 
Circuit Court ruled in a recent case that VA does not have to 
obtain a medical opinion under 38 U.S.C.A. § 5103A(a) in a 
DIC claim.  The Federal Circuit Court stated that a medical 
opinion obtained under 38 U.S.C.A. § 5103A(a) is only 
applicable for claims for disability compensation.  See 
Delarosa v. Peake, No. 2007-7108 (Fed. Cir. Jan. 31, 2008); 
38 U.S.C.A. § 5103A(a) and (d), 
38 C.F.R. § 3.159(c)(3)(4)(C).  Furthermore, 38 U.S.C.A. 
§ 5103A(a) does not always require VA to assist the claimant 
in obtaining a medical opinion or examination.  Under section 
5103A(a), VA only needs to make reasonable efforts to assist 
a claimant in obtaining a medical opinion when such opinion 
is "necessary to substantiate the claimant's claim for a 
benefit."  See 38 U.S.C.A. § 5103A(a).

Here, no competent medical evidence suggest a correlation 
between the veteran's terminal heart disease and his military 
service, including, again, any physical incapacitation he may 
have had from an accident in service.

In the absence of medical evidence showing the veteran's 
death was due to a disability incurred in or aggravated by 
his military service, the Board must find that the 
preponderance of the evidence is against the appellant's 
claim - in turn meaning the benefit-of-the doubt doctrine is 
inapplicable and her claim must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


